Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 61-259233 A (made of record with the 6/27/2022 action).  Any line numbers mentioned below are those of the EPO translation that was appended to that reference.

    PNG
    media_image1.png
    369
    546
    media_image1.png
    Greyscale

magnified fig. 1 from JP 61-259233 A
Claim 1:  '233 discloses a photonic acoustic-optic frequency shifter, comprising (see mainly fig. 1):
an input port (the point where optical fiber 13 meets waveguide 11) to receive input light; 
an acoustic wave generator 3 to generate an acoustic wave into a deflection area comprising a layer of lithium niobate (lines 82-83);  
a first output port (the point where waveguide 22 meets region 2) to exit light shifted in frequency by the acoustic wave in the deflection area (note generic operation described e.g. at lines 33-36); and
lenses, waveguides or any combination thereof after the first output port (both 22 and 26 are waveguides, noting that an optical fiber 26 is a specific type of optical waveguide).  
	Claim 2:  The acoustic wave generator comprises an interdigitated transducer (IDT) 3.
	Claim 3:  The photonic acoustic-optic frequency shifter further includes a first input waveguide 11 formed in the layer of lithium niobate to confine the input light from the input port to the deflection area.
	Claim 4:  The photonic acoustic-optic frequency shifter further includes a first output waveguide formed in the layer of lithium niobate to confine the light shifted in frequency from the deflection area to the first output port.  In particular, lens 24 acts as a waveguide by limiting lateral spread of the deflected light.
	Claim 5:  The photonic acoustic-optic frequency shifter further includes a first output waveguide formed in the layer of lithium niobate to confine the light shifted in frequency from the deflection area to the first output port (see above with regard to claim 4), and a second output waveguide (lens 23) formed in the layer of lithium niobate to confine the input light from the deflection area to a second output port (the point where waveguide 21 meets region 2).
Claims 16-20	:  The process of operating the '233 device described above with regard to claims 1-5 includes all the recited steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 61-259233 A (applied above).
	'233 does not specifically disclose that one or more of the first input waveguide, the first output waveguide, and/or the second output waveguide comprises a taper.  Official notice is taken of the fact that it was well known before the effective filing date of this application to provide tapers in waveguides (such as 11/21/22 of '233) in order to improve coupling with optical fibers (such as 13/25/26 of '233) since the waveguides typically have a much smaller width (e.g. 3-5 µm in lines 44-45 of the '233 translation) than the cores of the fibers (roughly 9-10 µm for a single mode fiber).  A person of ordinary skill in the art could have provided a taper in at least one of the first input waveguide or the first and second output waveguides with predictable results.  Thus it would have been obvious to such a person to do so before the effective filing date of claim 6, motivated by a desire to avoid or reduce losses due to mismatch between the sizes of the waveguides and the fiber cores.

Response to Arguments
	The objections and rejections of the 6/27/2022 action were overcome by the 9/20/2022 response.  A different previously cited reference is applied to certain amended claims in this action.

Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of base claim 1 and applicable intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874